*DETAILED ACTION*
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Applicant’s response dated February 23, 2022 is acknowledged. 
Priority
This application is a 371 of PCT/US2018/059860 filed on 11/08/2018, which claims benefit in provisional application 62/584,052 filed on 11/09/2017. 
Claim Status
Claims 1-152 and 170 were cancelled. Claims 153, 154, 163, and 167 were amended. Claims 153-169, 171, and 172 are pending and examined. 
Information Disclosure Statement
	CN 101084026 sited in IDS dated 12/07/2021 was not considered because the applicant did not provide its English language equivalent nor its concise explanation of relevance. 
Withdrawn Claim Objections
Objections to claim 170 are withdrawn because claim 170 was cancelled. 
Maintained Claim Rejections — 35 USC § 112
Modified as Necessitated by Amendment
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The specification shall conclude with one or more claims particularly pointing out and
distinctly claiming the subject matter which the applicant regards as his invention.

Claims 153-166 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 153 requires a bone regeneration product comprising a scaffold and a mesenchymal stem cell formulation, followed by further defining the scope of the scaffold by reciting at least one first chamber and at least one second chamber where each chamber comprises specific mesenchymal stem cells. The claim is indefinite because it remains unknown whether or not “a mesenchymal stem cell (MSC) formulation” recited in lines 1-2 is the same element as the specific mesenchymal stems cells in the at least one first chamber and in the at least one second chamber. The claim could be interpreted to mean that the bone regeneration product comprises a scaffold comprising specific mesenchymal stem cells in two chambers and in addition further comprises a mesenchymal stem cell formulation. Alternatively, the claim could be interpreted to mean that the specific mesenchymal stem cells in the two chambers refer to the same claimed element as “a mesenchymal stem cell (MSC) formulation” recited in lines 1-2 . Based on the teachings of the specification, the application has support for the second interpretation and for the purpose of applying and searching for prior art, the claims are given the second interpretation. The rejection may be obviated by deleting “a mesenchymal stem cell (MSC) formulation” recited in lines 1-2.   
Claims 154-166 are indefinite because the claims depend from claim 153 and contain indefinite limitations of claim 153. Appropriate correction is required. 
Maintained Claim Rejections —35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 167-169 are rejected under 35 U.S.C. 103 as being unpatentable over Guelcher et al. (US 2015/0283182 Al Published October 8, 2015).
The claims encompass a bone regeneration product, comprising a scaffold as described by the claims.
The teachings of Guelcher are related a porous composite comprising bone particles, polyurethanes, and growth factors such as rhBMB-2 (Abstract). In some embodiments, the composite has a porosity of less than 30% (paragraph 0014). The composite comprises additional particulate materials include calcium phosphate, tricalcium phosphate, and hydroxyapatite, among others (paragraph 0146). The composite has a compressive strength of 4-10 MPa when dry, and a compressive strength of 4-13 MPa when wet (paragraph 0232). The composite suitable for use as a bone void filler (paragraph 0250).
Regarding claim 167, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed a porous 
Regarding claim 168, it would have been obvious to have formed the composite to comprise a bone morphogenic protein, with a reasonable expectation of success because Guelcher teaches that the composite further comprises a growth factor rhB MB-2.
Regarding claim 169, the claimed compressive strength range and porosity range are obvious because the ranges overlap with 4-13 MPa and less than 30%, respectively.
Combining prior art elements according to known methods according to known methods to obtain predictable results supports obviousness.

Claim 167-169, 171, and 172 are rejected under 35 U.S.C. 103 as being unpatentable over Guelcher (US 2013/0236513 A1 Published September 12, 2013).
The claims encompass a bone regeneration product, comprising a scaffold as described by the claims.
The teachings of Guelcher are related a porous composite comprising polyurethanes, osteoconductive matrix such as particles of tricalcium phosphate, and growth factors such as rhBMB-2 (Abstract). The osteoconductive matrix comprises particulate materials including 
Regarding claim 167, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed a porous composite comprising an osteoconductive matrix comprising calcium phosphate, wherein the composite has a compressive strength of 4-10 MPa and a porosity of 1-20%, with a reasonable expectation of success because Guelcher teaches a porous composite comprising an osteoconductive matrix comprising calcium phosphate, wherein the composite has a compressive strength of 4-10 MPa and a porosity of 1-20%, and where the composite is useful as a bone void filler. The composite reads on a bone regeneration product comprising a scaffold. The claimed compressive strength range and porosity range are obvious because claimed range overlap with 4-10 MPa and 1-20%, respectively.
Regarding claim 168, it would have been obvious to have formed the composite to comprise a bone morphogenic protein, with a reasonable expectation of success because Guelcher teaches that the composite further comprises a growth factor rhB MB-2.
Regarding claim 169, the claimed compressive strength range and porosity range are obvious because the ranges overlap with 4-10 MPa and 1-20%, respectively.

Combining prior art elements according to known methods according to known methods to obtain predictable results supports obviousness.
Examiner’s Response to Applicant’s Arguments 
	In the remarks dated 02/23/2022, the applicant traversed the rejections. Applicant’s arguments were fully considered but are not persuasive for the following reasons.
	1. Indefiniteness rejection of claim 153 is maintained because the claim continues to be ambiguous regarding the scope of MSC formulation recited in line 2 and the specific MSCs required in the two chambers. Applicant stated that support claim amendment can be found in paragraphs 0046 and 0037 of the specification. The paragraphs were reviewed and it is clear from those paragraphs that two chambers comprise the specific MSCs. However, the claim recites an MSC formulation in lines 1-2 of claim and it is not clear if said formulation is the same as or different from the specific MSCs contained in the two chambers. 
.  
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alma Pipic/
Primary Examiner, Art Unit 1617